 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN ALBERT GONZALES, Jr.,                         No. 2:19-cv-0380 KJN P
12                        Plaintiff,
13            v.                                         ORDER and FINDINGS AND
                                                         RECOMMENDATIONS
14    STEVEN GUILD, et al.,
15                        Defendants.
16

17           By order filed December 17, 2019, plaintiff was ordered to show cause, within fourteen

18   days, why his action should not be dismissed. The fourteen-day period has now expired, and

19   plaintiff has not shown cause or otherwise responded to the court’s order.

20           Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff

21   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current

22   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

23   the party is fully effective.

24           IT IS HEREBY ORDERED that the Clerk shall assign a district judge to this case.

25           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

26   Local Rule 110; Fed. R. Civ. P. 41(b).

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 5   (9th Cir. 1991).

 6   Dated: January 22, 2020

 7

 8
     /gonz0380.fsc
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
